DETAILED ACTION

	This office action is in response to the application and claims filed on February 11, 2021.  Claims 1-14 are pending, and subject to the following restriction requirement.  Claims 1 and 13 are in independent claim form.

Election/Restriction

Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-12, drawn to a first species subcombination including 1st distinct particulars in the structure, additionally having a clad and optical waveguide features (first and second conductive-types), classified in G02B 6/12028.
II.	Claims 13-14, drawn to a second species subcombination including 2nd distinct particulars in the structure, for the optical waveguide having a line shape having a width that gradually increases between separate regions, classified in G02B 6/1228.

The inventions are independent or distinct, each from the other because:
Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination II (claims 13-14) has separate utility such as specific usage of the narrowing / tapering waveguide functionality to connect separately designated locations on different substrates. See MPEP § 806.05(d).  Further, there is nothing on the current record that would indicate that the Subcombinations I and II are obvious variants to each other.


Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;


Analyzing, searching, and examining the patentably distinct claim sets above (1-12; and 13-14) is burdensome and hinders a clear, concise, and thorough examination.  Each claim set would require separate analysis of the claim terms and the prior art, which is an unwise usage of the Examiner's limited time for a first action on the merits.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable 

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel Petkovsek whose telephone number is (571) 272-4174. The examiner can normally be reached M-F 7:30 - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/DANIEL PETKOVSEK/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        February 3, 2022